DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments, see remarks, filed April 13, 2021, with respect to rejections under 112, first paragraph, have been fully considered.  Regarding the enable rejection, the examiner was persuaded that one skilled in the art could make the claimed imaging lens in with a sag <1 mm and ≥0.008 mm, particularly since there are numerical examples within the claimed range.  Regarding the written description rejection, upon further consideration, since this claimed sag range is in the claims presented at the time of filing, which qualifies as support for this limitation at the time of filing.  The rejections under 112, first paragraph, have been withdrawn. 
Applicant’s arguments with respect to prior art rejections under 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
Applicant claims benefit as a continuation of 15/170,623, which is a continuation of 13/835,188, which is a continuation-in-part of 13/356,211.  For applicant’s information, for purpose of prior art, at least the independent claim 16 (and therefore all dependent claims) are not supported by parent applications and therefore claims 16-20 and 27-35 are not entitled to the benefit of the filing dates of these parent applications.  

Further, independent claims 16 and 30 and dependent claims 28-29 are not supported in applications ‘623 or ‘188 since the claimed endpoints for a sag range are not supported.  Looking at the specification it generally sets forth the largest upper limit for the sag as 100 m, i.e. 0.1 mm, e.g. paragraph [0012]:  “Each optically powered surface may have a maximum sag height difference across the clear aperture of less than 100m.”  However, it is noted that there are several numerical examples that exceed 0.100 mm, e.g. embodiment seen in figure 1 has a maximum sag of 0.203 mm, see paragraph [0072].  The specification does not have a general statements about a lower sag limit1.  
Looking at all of the numerical examples the sags disclosed are 0.203, -0.008, 0.042, 0.071, 0.017, 0.046, 0.049, 0.054, 0.090, 0.077, 0.111, 0.062, 0.037 & 0.130 (see paragraphs [0072, 0081-84, 0091-92, 0097-98, 0105, 0111]).  
However, independent claims 16 and 30 also requires the first optical element to be a meniscus lens.  Only imaging lens 700 and 800 meet this requirement (see figures 9-10).  The numerical examples imaging lens with a meniscus have the sags disclosed are 0.090, 0.077, 0.111, 0.062, 0.037 & 0.130 (see paragraphs [0105, 0111]). 
Regarding independent claim 16 (and its dependents) – it sets the endpoints of the sag at <1 mm and ≥0.008 mm.  There is no “general statement” supporting these endpoint values.  There are no numerical example supporting either of these endpoint values.  There are no numerical examples including a meniscus supporting these endpoint values.  

Regarding claim 29 (dependent on 16) – it reduces the upper endpoint to ≤0.203 mm and repeats the lower limit, i.e. ≥0.008 mm.  There is no “general statement” supporting these endpoint values.  Numerical example 100, see figure 1, supports 0.203 as an endpoint value, however this example does not have the required meniscus lens.  However, the issues with the lower limit remain and is unsupported as set forth above.  There are no numerical examples including the required meniscus supporting these endpoint values.
Regarding independent claim 30 (and its dependents) – it sets the endpoints of the sag at <0.203 mm and ≥0.017 mm.  There is no “general statement” supporting these endpoint values.  Numerical example 100, see figure 1, supports 0.203 as an endpoint value, however this example does not have the required meniscus lens.  Numerical example 300, see figure 4, supports 0.017 as an endpoint value, however this example does not have the required meniscus lens. There are no numerical examples including the required meniscus supporting these endpoint values.   
In the lens arts one cannot randomly pick and choose lens parameters.  That is to say one would not exchange lens shapes (e.g. meniscus, gull wing, bi-convex) randomly between examples and one would not impose sag parameters from one type of lens to a different type of lens without a teaching in the specification to do so.  The MPEP 2163.05 III is clear on recognizing ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure.  In the instant case there is no example, teaching or suggestion in the specification for the endpoints of the sag range (i.e. 1 mm and 0.008 mm).  Using the guidance of the MPEP one skilled in the art would not have been lead to choose these endpoint values.  As noted above this is not consider “new matter” since it was claimed at the time of the filing of this application.  However, these endpoint values are not supported by the 

The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of applications 13/835,188, and 13/356,211, as set forth above, which have a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application, as set forth above. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 16-20 and 27-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ovrutsky et al. US Patent Application Publication 2015/0109456.
Regarding claim 16 Ovrutsky disclose an imaging lens (title e.g. figure 9-10 imaging lenses 700 & 800) for use with an operational waveband over any subset of 7.5-13.5m (no patentable weight is given2, further paragraph [0006] “for use with an operational waveband over any subset of 2-13.5 m”), the imaging lens comprising: a first optical element (e.g. first optical element 710 & 810) of a high-index material (paragraph [0063] “imaging lenses are designed to be made in a high index material”) having a refractive index greater than 2.2 in the operational waveband (paragraph [0063] “a high index material, i.e., greater than 2.2”), the first optical element having a meniscus shape (paragraph [0103 & 0109] “meniscus shape” see figures 9-10) with a convex object side surface and a concave image side surface (definition of a meniscus), the first optical element having positive refractive power (paragraph [0103] “710 positive overall” & paragraph [0109] “810 positive overall”); and a second optical element (e.g. second optical elements 720 & 820) of the high-index material (paragraph [0063]), the second optical element having a plano-convex shape (paragraph [0103 & 0109] “plano-convex shape” see figures 9-10) and positive refractive power (paragraph [0103] “720 is positive overall” & paragraph [0109] “820 is positive overall”), wherein a sag across a respective clear aperture of at least one of optically powered surfaces of the first and second optical elements in the imaging lens has a magnitude of less than 1 mm and at least 0.008 mm (e.g. paragraph [0103] “Surface A includes a … SAG over the clear aperture of 0.090 mm” paragraph [0109] “Surface A includes a … SAG over the clear aperture of 0.062 mm”). 
3 paragraph [0107] “f-number for the imaging lens 800 may be less than or about 1.4”). 
Regarding claim 18 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein the object side surface and image side surface of the first optical element and a non-planar surface of the second optical element are aspheric (paragraph [0101 & 0107] “One, two, or all three surfaces may be aspheric” e.g. Table V & VIII).
Regarding claim 19 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein the first and second optical elements have respective first and second peak to peak maximum thicknesses that are within 15 percent of each other (e.g. Table II 700 P-P difference 1% & 800 P-P difference 3%).  
Regarding claim 20 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein each optically powered surface includes a sag across a respective clear aperture that is less than 10% of a largest clear aperture of the imaging lens (paragraph [0104] “ratio of largest sag to largest clear aperture for all imaging lenses 200, 300, 400, and 700 is less than 10%”).
Regarding claim 27 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein an aperture stop (e.g. aperture stops 702 & 802) of the imaging lens is at a first powered surface in the imaging lens (see figures 9-10).
Regarding claim 28 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein a sag across a respective clear aperture of at least one of the 
Regarding claim 29 Ovrutsky disclose the imaging lens as claimed in claim 16, as set forth above.  Ovrutsky further discloses wherein a sag across a respective clear aperture of at least one of the optically powered surfaces of the first and second optical elements in the imaging lens has a magnitude of at most 0.203 mm and at least 0.008 mm (e.g. paragraph [0103] “Surface A includes a … SAG over the clear aperture of 0.090 mm” paragraph [0109] “Surface A includes a … SAG over the clear aperture of 0.062 mm”).  
Regarding claim 30 Ovrutsky disclose an imaging lens (title e.g. figure 9-10 imaging lenses 700 & 800) for use with an operational waveband over any subset of 7.5-13.5m (no patentable weight is given4, further paragraph [0006] “for use with an operational waveband over any subset of 2-13.5 m”), the imaging lens comprising: a first optical element (e.g. first optical element 710 & 810) of a high-index material (paragraph [0063] “imaging lenses are designed to be made in a high index material”) having a refractive index greater than 2.2 in the operational waveband (paragraph [0063] “a high index material, i.e., greater than 2.2”), the first optical element having a meniscus shape (paragraph [0103 & 0109] “meniscus shape” see figures 9-10) with a convex object side surface and a concave image side surface (definition of a meniscus), the first optical element having positive refractive power (paragraph [0103] “710 positive overall” & paragraph [0109] “810 positive overall”); and a second optical element (e.g. second optical elements 720 & 820) of the high-index material (paragraph [0063]), the second optical  
Regarding claims 31-35, it is noted that the limitations of claims 31-35 are the same as the limitations of claims 17-20 and 27, respectively, and claims 31-35 are rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                                        July 8, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that paragraph [0106] discusses “smaller” sag limits being desirable, however in context this “smaller” is interpreted to be closer to zero rather than a large magnitude negative value. 
        2 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02
        3 It is noted that paragraph [0107] notes the f-number of “400”.  However, given the context of the paragraphs [0099-0104] this is apparently an inadvertent typographical error and it is assumed that “700” is meant.
        4 This recitation in the preamble is directed to intended use of the device and has not been given any patentable weight since it has been held "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81, see MPEP 2111.02